Case 0:21-cv-61027-XXXX Document 1 Entered on FLSD Docket 05/15/2021 Page 1 of 5




                             IN THE UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                        CASE NO.: 0:21cv61027

  ANDREW GREENBERG,

            Plaintiff,

  vs.

  CONNEXION POINT, LLC,
  a Foreign Limited Liability Company,

            Defendant.
                                                        /

                                    COMPLAINT FOR DAMAGES

            Plaintiff, ANDREW GREENBERG, sues Defendant, CONNEXION POINT, LLC, and

  shows:

                                              Introduction

            1.      This is an action by ANDREW GREENBERG against his former employer for

  unpaid minimum wages and unpaid commissions pursuant to the Fair Labor Standards Act and

  Florida Statutes Chapter 448. Plaintiff seeks damages and a reasonable attorney’s fee.

                                              Jurisdiction

            2.      This action arises under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 206

  and Florida Statutes § 448.08. The Court has jurisdiction over the claims pursuant to 29 U.S.C. §

  216(b).

            3.      The claim arose within the Southern District of Florida, which is where venue is

  proper.




                                                    1
Case 0:21-cv-61027-XXXX Document 1 Entered on FLSD Docket 05/15/2021 Page 2 of 5




                                 Parties and General Allegations

         4.     Plaintiff, ANDREW GREENBERG (hereinafter “GREENBERG”), a resident of

  Broward County, was, at all times material, employed by CONNEXION POINT, LLC as an

  insurance agent, was an employee as defined by 29 U.S.C. § 203(e), and, during his employment

  with CONNEXION POINT, LLC, was engaged in interstate commerce or in the production of

  goods for commerce.

         5.     Defendant, CONNEXION POINT, LLC (hereinafter, “CONNEXION”), is a foreign

  limited liability company doing business in Broward County, Florida, and is an enterprise engaged

  in an industry affecting commerce, is an employer as defined by 29 U.S.C. § 203(d) and (s)(1),

  which has employees subject to the provisions of the FLSA, 29 U.S.C. §§ 206, in the offices where

  GREENBERG was employed.

         6.     In June of 2018, Plaintiff began his employment with Defendant CONNEXION.

         7.     Plaintiff’s agreement for wages with Defendant included an hourly base wage plus

  payment of commissions for sales made during his employment.

         8.     On or about February 12, 2019, Plaintiff was terminatd from his employment with

  CONNEXION.

         9.     Plaintiff was never paid his base wages for the final pay period of his employment.

         10.    Additionally, Defendant, throughout Plaintiff’s employment, failed to fully pay him

  for all commissions that were earned and owed.

         11.    Plaintiff performed all necessary duties that would qualify him to receive his earned

  commissions but has not been paid the same, in breach of the parties’ agreement.




                                                   2
Case 0:21-cv-61027-XXXX Document 1 Entered on FLSD Docket 05/15/2021 Page 3 of 5




                 Count I – Violation of FLSA by CONNEXION – Minimum Wage

          12.    Plaintiff, GREENBERG, realleges, as if fully set forth in Count I, the allegations

  of Paragraphs 1 through 11 above.

          13.    GREENBERG worked for CONNEXION from June of 2018 through February 12,

  2019.

          14.    GREENBERG was never paid any wages for his final pay period of work prior to

  his termination on February 12, 2019.

          15.    CONNEXION’s failure to pay GREENBERG for the final week of his employment

  violates 29 U.S.C. § 206(a)(1) by not paying him at least a minimum wage.

          16.    CONNEXION’s failure to pay GREENBERG for his final week of employment

  was willful.

          17.    GREENBERG is entitled pursuant to the FLSA to recover from Defendant:

          a.     The applicable minimum wage in effect at the times he worked without receiving

                 compensation;

          b.     As liquidated damages, an amount equal to the unpaid minimum wage he is owed;

          c.     The costs of this action, and;

          d.     A reasonable attorney’s fee.

          WHEREFORE, Plaintiff prays that this Honorable Court:

          a.     Enter judgment for GREENBERG and against CONNEXION on the basis of its

                 willful violations of the FLSA;

          b.     Award GREENBERG actual and compensatory damages in the amount shown to be

                 due for unpaid minimum wages;

          c.     Award GREENBERG an equal amount in liquidated damages;



                                                   3
Case 0:21-cv-61027-XXXX Document 1 Entered on FLSD Docket 05/15/2021 Page 4 of 5




          d.      Award GREENBERG reasonable attorneys’ fees and costs of suit; and

          e.      Other such relief as this Court deems just.

           Count II – Breach of Contract against CONNEXION (Unpaid Commissions)

          18.     Plaintiff, ANDREW GREENBERG, realleges the allegations in paragraphs 1 through

  11, as if fully set forth in Count II of Plaintiff’s Complaint.

          19.     Defendant CONNEXION’s failure to pay Plaintiff the agreed upon commissions

  amounts to a breach of contract.

          20.     As a result of Defendant’s breach, Plaintiff has incurred general damages and is

  entitled to recover the unpaid commissions, as well as prejudgment interest to partially compensate

  him for the loss of use of the funds that were due.

          WHEREFORE, Plaintiff requests judgment against Defendant CONNEXION for his unpaid

  commissions and other damages, together with costs of suit and reasonable attorney fees, and such

  other and further relief as the Court may deem proper.

                                               Jury Demand

          Plaintiff demands trial by jury on all issues so triable.


  Dated: May 15, 2021
  Plantation, Florida




                                                        4
Case 0:21-cv-61027-XXXX Document 1 Entered on FLSD Docket 05/15/2021 Page 5 of 5




                                     Respectfully submitted,

                                     James A. Peterson, Esq.
                                     Of Counsel
                                     ROBERT S. NORELL, P.A.
                                     300 N.W. 70th Avenue
                                     Suite 305
                                     Plantation, FL 33317
                                     Phone: (954) 617-6017
                                     Facsimile: (954) 617-6018
                                     E-Mail: James@FloridaWageLaw.com
                                     Counsel for ANDREW GREENBERG


                               By:   /s/ James A. Peterson
                                     James A. Peterson, Esq.
                                     Bar No.: 645621




                                        5
